Title: To Thomas Jefferson from James Warren, 9 October 1785
From: Warren, James
To: Jefferson, Thomas


Milton, 9 Oct. 1785. Though they were only briefly acquainted in Boston, Warren writes to TJ concerning his son, Winslow Warren. The latter, “encourag’d by the principal Members of Congress,” established himself at Lisbon over a year before, in anticipation of an appointment as consul in Portugal. Though consular appointments had been postponed until treaties of commerce were concluded, it now appears that Congress will “probably adopt a Report made by the Minister  for Foreign Affairs, to make the Ministers abroad Consuls General, with the Power of Appointment to the several Ports, within their respective Departments.” In that event, the choice for Portugal will be TJ’s, and Warren asks that it be given to his son. Since the “partiality of a Father might be suspected on such an Occasion,” he refers TJ to “others, who know him, for his Merits and Qualifications‥‥I shall only say that he has been much Abroad, in England, Holland and France, especially the last, and speaks the French Language fluently, and that the Countenance and Encouragement, he has receiv’d from many Members of Congress, particularly from all those of this State, is a strong Evidence in his Favor.” Portuguese-American trade suffers from the absence of a consul there. “If the Office should not be very Lucrative, it would give him Consequence, and Support, and prevent that Injury, to the Feelings of a Young Man of Spirit, and Sensibility, which would arise from a Disappointment, in a matter so long and so generally expected. I will only add that I have had a considerable Share (for an Individual) in the American Revolution, without deriving yet any Personal Advantage to myself or Family.”
